— Appeal from an order of the Court of Claims (Hanifin, J.), entered August 21, 1990, which denied claimant’s application pursuant to Court of Claims Act § 10 (6) for permission to file a late claim.
We reject claimant’s contention that the Court of Claims erred in denying his application for permission to file a late claim. The court considered the statutory factors set forth in Court of Claims Act § 10 (6) and declined to exercise its discretion in claimant’s favor. It also considered as an "other relevant factor” (see, Matter of Sevilla v State of New York, 145 AD2d 865, lv denied 74 NY2d 601) claimant’s lack of credibility because of his differing versions of how the accident occurred. In denying the application, the court cited the 14-month delay and noted that claimant’s ignorance of the law was no excuse (see, La Bar Truck Rental v State of New York, 52 AD2d 1007). It also concluded that the State would be substantially prejudiced by the delay, that claimant had another remedy available to him and that his allegations were not credible. Under these circumstances and given that the presence or absence of any of the factors contained in Court of Claims Act § 10 (6) is not to be seen as controlling, we find no abuse of discretion by the court in its denial of claimant’s motion (see, Matter of Sevilla v State of New York, supra).
Mahoney, P. J., Casey, Mikoll, Crew III and Harvey, JJ., concur. Ordered that the order is affirmed, without costs.